Judge EAGLES
concurring in part and dissenting in part.
The trial court’s decision is deficient in that it does not determine the husband-father’s earnings and ability to pay child support and fails to determine the support properly required for the child remaining in the custody of the mother. These deficiencies *37require that the matter be remanded for a new hearing to determine these questions and for a properly supported determination of the amount of child support to be paid by the father. While I vote to reverse and remand the matter on the support issue, I concur as to the trial court’s custody determination.